Name: Commission Regulation (EC) No 182/2003 of 31 January 2003 fixing the maximum purchasing price for butter for the 65th invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 2771/1999
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  prices
 Date Published: nan

 Avis juridique important|32003R0182Commission Regulation (EC) No 182/2003 of 31 January 2003 fixing the maximum purchasing price for butter for the 65th invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 2771/1999 Official Journal L 027 , 01/02/2003 P. 0005 - 0005Commission Regulation (EC) No 182/2003of 31 January 2003fixing the maximum purchasing price for butter for the 65th invitation to tender carried out under the standing invitation to tender governed by Regulation (EC) No 2771/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 13 of Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream(3), as last amended by Regulation (EC) No 1614/2001(4), provides that, in the light of the tenders received for each invitation to tender, a maximum buying-in price is to be fixed in relation to the intervention price applicable and that it may also be decided not to proceed with the invitation to tender.(2) As a result of the tenders received, the maximum buying-in price should be fixed as set out below.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1For the 65th invitation to tender issued under Regulation (EC) No 2771/1999, for which tenders had to be submitted not later than 28 January 2003, the maximum buying-in price is fixed at 295,38 EUR/100 kg.Article 2This Regulation shall enter into force on 1 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 333, 24.12.1999, p. 11.(4) OJ L 214, 8.8.2001, p. 20.